Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered on or about January 6, 2005, which denied defendants’ motion to stay all proceedings to enforce a judgment pending resolution of a related matter in Supreme Court, Kings County, unanimously affirmed, without costs.
The judgment plaintiff seeks to enforce was filed against defendants in June 1991. Defendants failed to show good cause for a stay of enforcement pending resolution of an action they more recently commenced in Kings County against plaintiff creditor and his brother, to whom he had assigned the judgment, challenging the validity of such assignment. “A stay of one action pending the outcome of another is appropriate only where the decision in one will determine all the questions in the other, and where the judgment in one trial will dispose of the controversy in both actions” (Somoza v Pechnik, 3 AD3d 394 *355[2004]). Since defendants’ request for a stay appears to be merely an effort to avoid enforcement of the judgment against them, and it is unlikely that the Kings County action will determine all questions as to the validity of the Bronx judgment, the court did not improvidently exercise its discretion in denying the stay. Concur—Buckley, P.J., Marlow, Sullivan, Gonzalez and Sweeny, JJ.